 

 

 

'N THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RANDY GELBUTIS, : No. 3:17cv1057
F laintiff :
(Judge Munley)

V.

OFFICER JOHN EUCHINSKY,
Cefendant

 

AND NOW, t» wit, this aay of September 2019, we have before us for
disposition Magistrate Judge Karoline Mehalchick’s report and recommendation,
which proposes thet defendant’s motion for summary judgment (Doc. 59) be
granted.

No objections to the report and recommendation have been filed, and the
time for such filing f as passed. Therefore, in deciding whether to adopt the report
and recommendaticn, we must determine if a review of the record evidences
plain error or manife st injustice. FED. R. Civ. P. 72(B) 1983 Advisory Committee
Notes (“When no tirely objection is filed, the court need only satisfy itself that
there is no clear errr on the face of the record to accept the recommendation’):
see also 28 U.S.C. & 636(b)(1); Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir.

—{.

1983).

 

 
 

 

 

After a carefiil review, we find neither a clear error on the face of the record
nor a manifest injustice. Additionally, we deem the defendant's motion for
summary judgmen: unopposed’ as the plaintiff failed to file a brief in opposition,
despite being gran:ed multiple extensions of time, and therefore, we shall adopt
the report and recc mmendation. It is hereby ORDERED as follows:

1) The magis trate judge’s report and recommendation (Doc. 72) is
ADOPTED;

2) The defen dant’s motion for summary judgment (Doc. 59) is GRANTED;

3) The Clerk of Court is directed to ENTER judgment in favor of defendant
and against plainti'f; and

3) The Clerk of Court is directed to CLOSE this case.

  

BY THE fe

Miu,
JUDGE JAME NLEY
United States/District Court

' See L.R. 7.6 (“Ar y party who fails to comply with this rule shall be deemed not
to oppose such motion . . . [a] brief in opposition to a motion for summary
judgment. . . shall be filed within twenty-one (21) days after service of the
movant’s brief.”).

 

2

 

 
